Citation Nr: 0404355	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  99-09 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from February 1944 to January 
1946.  He died in October 1998.  The appellant is his widow.  
This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1998 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In 
September 2000, the Board remanded this issue to the RO for 
additional development 

In a December 2002 decision, the Board denied the appellant's 
appeal.  The appellant then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a July 2003 Order, the Court 
vacated the Board's December 2002, decision and remanded the 
matter to the Board for further action to ensure compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on her part.


REMAND

As noted above, this case was vacated and remanded by the 
Court for VCAA compliance.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
In circumstances where the RO failed to notify the appellant 
of the VCAA, the Board had been sending letters to 
appellants, under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii), informing them of certain provisions of the 
VCAA.  Such a letter was sent to the appellant in October 
2002.  However, this regulatory provision has been 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In view of the July 2003 Court Order, the case must now be 
returned to the RO so that the appellant may be furnished 
adequate VCAA notice.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate her claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002).  

2.  After completion of the above action, 
the RO should determine if any additional 
development is necessary.  If necessary, 
the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



